UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-04993 Nicholas Limited Edition, Inc. (Exact name of registrant as specified in charter) 700 North Water Street Milwaukee, Wisconsin 53202 (Address of principle executive offices) Jeffrey T. May, Senior Vice President & Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and address of agent for service) Registrant's telephone number, including area code: 414-272-4650 Date of Fiscal year-end: 12/31/2009 Date of reporting period: 07/01/2008 - 06/30/2009 Item 1. Proxy Voting Record Account Name: Nicholas Limited Edition, Inc. ADVISORY BOARD CO., THE Ticker: ABCO Security ID: 00762W107 Meeting Date: SEP 8, 2008 Meeting Type: Annual Record Date: JUL 18, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Marc N. Casper For For Management 1.2 Elect Director Peter J. Grua For For Management 1.3 Elect Director Kelt Kindick For For Management 1.4 Elect Director Robert W. Musslewhite For For Management 1.5 Elect Director Mark R. Neaman For For Management 1.6 Elect Director Leon D. Shapiro For For Management 1.7 Elect Director Frank J. Williams For For Management 1.8 Elect Director Leanne M. Zumwalt For For Management 2 Ratify Auditors For For Management AFFILIATED MANAGERS GROUP, INC. Ticker: AMG Security ID: 008252108 Meeting Date: JUN 9, 2009 Meeting Type: Annual Record Date: APR 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard E. Floor For For Management 1.2 Elect Director Sean M. Healey For For Management 1.3 Elect Director Harold J. Meyerman For Withhold Management 1.4 Elect Director William J. Nutt For For Management 1.5 Elect Director Rita M. Rodriguez For For Management 1.6 Elect Director Patrick T. Ryan For Withhold Management 1.7 Elect Director Jide J. Zeitlin For Withhold Management 2 Ratify Auditors For For Management AMEDISYS, INC. Ticker: AMED Security ID: 023436108 Meeting Date: JUN 4, 2009 Meeting Type: Annual Record Date: APR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William F. Borne For For Management 1.2 Elect Director Larry R. Graham For For Management 1.3 Elect Director Ronald A. LaBorde For For Management 1.4 Elect Director Jake L. Netterville For For Management 1.5 Elect Director David R. Pitts For For Management 1.6 Elect Director Peter F. Ricchiuti For For Management 1.7 Elect Director Donald A. Washburn For For Management 2 Ratify Auditors For For Management AMERIGON INC. Ticker: ARGN Security ID: 03070L300 Meeting Date: MAY 14, 2009 Meeting Type: Annual Record Date: APR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lon E. Bell For Withhold Management 1.2 Elect Director John M. Devine For Withhold Management 1.3 Elect Director James J. Paulsen For Withhold Management 1.4 Elect Director Francois J. Castaing For Withhold Management 1.5 Elect Director Maurice E.p. Gunderson For Withhold Management 1.6 Elect Director Daniel R. Coker For Withhold Management 1.7 Elect Director Oscar B. Marx III For Withhold Management 2 Amend Omnibus Stock Plan For Against Management AMSURG CORP. Ticker: AMSG Security ID: 03232P405 Meeting Date: MAY 21, 2009 Meeting Type: Annual Record Date: APR 3, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas G. Cigarran For Withhold Management 1.2 Elect Director Debora A. Guthrie For For Management 2 Ratify Auditors For For Management ANSYS, INC. Ticker: ANSS Security ID: 03662Q105 Meeting Date: MAY 14, 2009 Meeting Type: Annual Record Date: MAR 18, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Peter J. Smith For For Management 1.2 Elect Director Bradford C Morley For For Management 1.3 Elect Director Patrick J. Zilvitis For For Management 2 Ratify Auditors For For Management APPROACH RES INC Ticker: AREX Security ID: 03834A103 Meeting Date: JUN 3, 2009 Meeting Type: Annual Record Date: APR 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James H. Brandi For For Management 1.2 Elect Director James C. Crain For For Management 2 Ratify Auditors For For Management APTARGROUP, INC. Ticker: ATR Security ID: 038336103 Meeting Date: MAY 6, 2009 Meeting Type: Annual Record Date: MAR 12, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stefan A. Baustert For For Management 1.2 Elect Director Rodney L. Goldstein For For Management 1.3 Elect Director Leo A. Guthart For For Management 1.4 Elect Director Ralf K. Wunderlich For For Management 2 Ratify Auditors For For Management ASSOCIATED BANC-CORP. Ticker: ASBC Security ID: 045487105 Meeting Date: APR 22, 2009 Meeting Type: Annual Record Date: FEB 26, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Karen T. Beckwith For For Management 1.2 Elect Director Paul S. Beideman For For Management 1.3 Elect Director Lisa B. Binder For For Management 1.4 Elect Director Ruth M. Crowley For For Management 1.5 Elect Director Ronald R. Harder For For Management 1.6 Elect Director William R. Hutchinson For For Management 1.7 Elect Director Eileen A. Kamerick For For Management 1.8 Elect Director Richard T. Lommen For For Management 1.9 Elect Director John C. Meng For For Management 1.10 Elect Director J. Douglas Quick For For Management 1.11 Elect Director Carlos E. Santiago For For Management 1.12 Elect Director John C. Seramur For For Management 2 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 3 Ratify Auditors For For Management BALDOR ELECTRIC CO. Ticker: BEZ Security ID: 057741100 Meeting Date: MAY 2, 2009 Meeting Type: Annual Record Date: MAR 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Merlin J. Augustine, Jr. For For Management 1.2 Elect Director John A. McFarland For For Management 1.3 Elect Director Robert L. Proost For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Approve Executive Incentive Bonus Plan For For Management BAYLAKE CORP. Ticker: BYLK Security ID: 072788102 Meeting Date: JUN 2, 2009 Meeting Type: Annual Record Date: MAR 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard A. Braun For Withhold Management 1.2 Elect Director Robert J. Cera For Withhold Management 1.3 Elect Director William C. Parsons For For Management BJS RESTAURANTS INC Ticker: BJRI Security ID: 09180C106 Meeting Date: JUN 3, 2009 Meeting Type: Annual Record Date: APR 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gerald W. Deitchle For For Management 1.2 Elect Director James A. Dal Pozzo For For Management 1.3 Elect Director J. Roger King For For Management 1.4 Elect Director Shann M. Brassfield For For Management 1.5 Elect Director Larry D. Bouts For For Management 1.6 Elect Director John F. Grundhofer For Withhold Management 1.7 Elect Director Peter A. Bassi For For Management 2 Ratify Auditors For For Management BOLT TECHNOLOGY CORP. Ticker: BOLT Security ID: 097698104 Meeting Date: NOV 25, 2008 Meeting Type: Annual Record Date: OCT 17, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kevin M. Conlisk For For Management 1.2 Elect Director Joseph Mayerick, Jr. For For Management 1.3 Elect Director Gerald A. Smith For For Management BROWN & BROWN, INC. Ticker: BRO Security ID: 115236101 Meeting Date: APR 29, 2009 Meeting Type: Annual Record Date: FEB 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director J. Hyatt Brown For For Management 1.2 Elect Director Samuel P. Bell, III For For Management 1.3 Elect Director Hugh M. Brown For For Management 1.4 Elect Director J. Powell Brown For For Management 1.5 Elect Director Bradley Currey, Jr. For For Management 1.6 Elect Director Jim W. Henderson For For Management 1.7 Elect Director Theodore J. Hoepner For For Management 1.8 Elect Director Toni Jennings For For Management 1.9 Elect Director Wendell S. Reilly For For Management 1.10 Elect Director John R. Riedman For For Management 1.11 Elect Director Jan E. Smith For For Management 1.12 Elect Director Chilton D. Varner For For Management 2 Ratify Auditors For For Management CARDIONET, INC. Ticker: BEAT Security ID: 14159L103 Meeting Date: MAY 8, 2009 Meeting Type: Annual Record Date: MAR 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Randy H. Thurman For Withhold Management 1.2 Elect Director Kirk E. Gorman For Withhold Management 2 Ratify Auditors For For Management 3 Amend Non-Employee Director Stock For Against Management Option Plan CARTER'S, INC. Ticker: CRI Security ID: 146229109 Meeting Date: MAY 14, 2009 Meeting Type: Annual Record Date: MAR 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul Fulton For Withhold Management 1.2 Elect Director John R. Welch For Withhold Management 1.3 Elect Director Thomas E. Whiddon For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management CHARLES RIVER LABORATORIES INTERNATIONAL, INC. Ticker: CRL Security ID: 159864107 Meeting Date: MAY 7, 2009 Meeting Type: Annual Record Date: MAR 19, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James C. Foster For For Management 1.2 Elect Director Nancy T. Chang For For Management 1.3 Elect Director Stephen D. Chubb For For Management 1.4 Elect Director Deborah T. Kochevar For For Management 1.5 Elect Director George E. Massaro For For Management 1.6 Elect Director George M. Milne, Jr. For For Management 1.7 Elect Director C. Richard Reese For For Management 1.8 Elect Director Douglas E. Rogers For For Management 1.9 Elect Director Samuel O. Thier For For Management 1.10 Elect Director William H. Waltrip For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management COPART, INC. Ticker: CPRT Security ID: 217204106 Meeting Date: DEC 11, 2008 Meeting Type: Annual Record Date: OCT 16, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Willis J. Johnson For For Management 1.2 Elect Director A. Jayson Adair For For Management 1.3 Elect Director James E. Meeks For For Management 1.4 Elect Director Steven D. Cohan For For Management 1.5 Elect Director Daniel J. Englander For For Management 1.6 Elect Director Barry Rosenstein For For Management 1.7 Elect Director Thomas W. Smith For For Management 2 Ratify Auditors For For Management COPART, INC. Ticker: CPRT Security ID: 217204106 Meeting Date: APR 14, 2009 Meeting Type: Special Record Date: MAR 5, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Stock-for-Salary/Bonus Plan For For Management DAVITA INC. Ticker: DVA Security ID: 23918K108 Meeting Date: JUN 15, 2009 Meeting Type: Annual Record Date: APR 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charles G. Berg For For Management 1.2 Elect Director Willard W. Brittain, Jr. For For Management 1.3 Elect Director Paul J. Diaz For For Management 1.4 Elect Director Peter T. Grauer For For Management 1.5 Elect Director John M. Nehra For For Management 1.6 Elect Director William L. Roper For For Management 1.7 Elect Director Kent J. Thiry For For Management 1.8 Elect Director Roger J. Valine For For Management 1.9 Elect Director Richard C. Vaughan For For Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management DENBURY RESOURCES INC. Ticker: DNR Security ID: 247916208 Meeting Date: MAY 13, 2009 Meeting Type: Annual Record Date: MAR 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Wieland F. Wettstein For For Management 1.2 Elect Director Michael L. Beatty For For Management 1.3 Elect Director Michael B. Decker For For Management 1.4 Elect Director Ronald G. Greene For For Management 1.5 Elect Director David I. Heather For For Management 1.6 Elect Director Gregory L. McMichael For For Management 1.7 Elect Director Gareth Roberts For For Management 1.8 Elect Director Randy Stein For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Amend Stock Option Plan For For Management 4 Ratify Auditors For For Management DEXCOM INC Ticker: DXCM Security ID: 252131107 Meeting Date: MAY 19, 2009 Meeting Type: Annual Record Date: MAR 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Terrance H. Gregg For For Management 1.2 Elect Director Kevin Sayer For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management DIALYSIS CORPORATION OF AMERICA Ticker: DCAI Security ID: 252529102 Meeting Date: JUN 11, 2009 Meeting Type: Annual Record Date: APR 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas K. Langbein For For Management 1.2 Elect Director Stephen W. Everett For For Management 1.3 Elect Director Robert W. Trause For For Management 1.4 Elect Director Peter D. Fischbein For For Management 1.5 Elect Director Kenneth J. Bock For For Management 2 Approve Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management DOLBY LABORATORIES, INC. Ticker: DLB Security ID: 25659T107 Meeting Date: FEB 10, 2009 Meeting Type: Annual Record Date: DEC 15, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ray Dolby For For Management 1.2 Elect Director Bill Jasper For For Management 1.3 Elect Director Peter Gotcher For For Management 1.4 Elect Director Ted Hall For For Management 1.5 Elect Director Sanford Robertson For For Management 1.6 Elect Director Roger Siboni For For Management 2 Amend Bylaws Changing Special Meeting For For Management Procedures 3 Ratify Auditors For For Management DTS INC Ticker: DTSI Security ID: 23335C101 Meeting Date: MAY 14, 2009 Meeting Type: Annual Record Date: MAR 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jon E.Kirchner For For Management 1.2 Elect Director V. Sue Molina For For Management 1.3 Elect Director Ronald N.Stone For For Management 2 Ratify Auditors For For Management ECLIPSYS CORP. Ticker: ECLP Security ID: 278856109 Meeting Date: MAY 13, 2009 Meeting Type: Annual Record Date: MAR 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John T. Casey For For Management 1.2 Elect Director Jay B. Pieper For Withhold Management 2 Ratify Auditors For For Management EMULEX CORP. Ticker: ELX Security ID: 292475209 Meeting Date: NOV 19, 2008 Meeting Type: Annual Record Date: SEP 22, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Fred B. Cox For For Management 1.2 Elect Director Michael P. Downey For For Management 1.3 Elect Director Bruce C. Edwards For For Management 1.4 Elect Director Paul F. Folino For For Management 1.5 Elect Director Robert H. Goon For For Management 1.6 Elect Director Don M. Lyle For For Management 1.7 Elect Director James M. McCluney For For Management 1.8 Elect Director Dean A. Yoost For For Management 2 Approve Stock Option Exchange Program For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Amend Omnibus Stock Plan For For Management 5 Amend Qualified Employee Stock Purchase For For Management Plan 6 Ratify Auditors For For Management FACTSET RESEARCH SYSTEMS, INC. Ticker: FDS Security ID: 303075105 Meeting Date: DEC 16, 2008 Meeting Type: Annual Record Date: OCT 20, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael F. Dichristina For For Management 1.2 Elect Director Walter F. Siebecker For For Management 1.3 Elect Director Joseph R. Zimmel For For Management 2 Ratify Auditors For For Management 3 Approve Non-Employee Director Stock For Against Management Option Plan 4 Approve Qualified Employee Stock For For Management Purchase Plan 5 Amend Bylaws to Require Advance Notice For For Management of Shareholder Director Nomination FIRSTMERIT CORP. Ticker: FMER Security ID: 337915102 Meeting Date: JAN 5, 2009 Meeting Type: Special Record Date: NOV 24, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles of Incorporation For For Management Concerning Voting Rights of Preferred Stock 2 Amend Code of Regulations For Against Management 3 Adjourn Meeting For Against Management FIRSTMERIT CORP. Ticker: FMER Security ID: 337915102 Meeting Date: APR 15, 2009 Meeting Type: Annual Record Date: FEB 19, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Karen S. Belden For For Management 1.2 Elect Director R. Cary Blair For Withhold Management 1.3 Elect Director John C. Blickle For For Management 1.4 Elect Director Robert W. Briggs For For Management 1.5 Elect Director Gina D. France For For Management 1.6 Elect Director Paul G. Greig For For Management 1.7 Elect Director Terry L. Haines For Withhold Management 1.8 Elect Director Clifford J. Isroff For Withhold Management 2 Ratify Auditors For For Management 3 Advisory Vote on Executive Compensation For Against Management FLIR SYSTEMS, INC. Ticker: FLIR Security ID: 302445101 Meeting Date: MAY 1, 2009 Meeting Type: Annual Record Date: FEB 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Earl R. Lewis For For Management 1.2 Elect Director Steven E. Wynne For For Management 2 Approve Qualified Employee Stock For For Management Purchase Plan 3 Ratify Auditors For For Management FOUNDRY NETWORKS, INC. Ticker: FDRY Security ID: 35063R100 Meeting Date: NOV 7, 2008 Meeting Type: Special Record Date: SEP 18, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management FOUNDRY NETWORKS, INC. Ticker: FDRY Security ID: 35063R100 Meeting Date: DEC 17, 2008 Meeting Type: Special Record Date: NOV 7, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management GENTEX CORP. Ticker: GNTX Security ID: 371901109 Meeting Date: MAY 14, 2009 Meeting Type: Annual Record Date: MAR 19, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Fred Bauer For For Management 1.2 Elect Director Gary Goode For For Management 1.3 Elect Director James Wallace For For Management 2 Ratify Auditors For For Management GRACO INC. Ticker: GGG Security ID: 384109104 Meeting Date: APR 24, 2009 Meeting Type: Annual Record Date: FEB 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William J. Carroll For For Management 1.2 Elect Director Jack W. Eugster For For Management 1.3 Elect Director R. William VanSant For For Management 2 Ratify Auditors For For Management HCC INSURANCE HOLDINGS, INC. Ticker: HCC Security ID: 404132102 Meeting Date: MAY 21, 2009 Meeting Type: Annual Record Date: APR 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Frank J. Bramanti For For Management 1.2 Elect Director Walter M. Duer For For Management 1.3 Elect Director Edward H. Ellis, Jr. For For Management 1.4 Elect Director James C. Flagg For For Management 1.5 Elect Director Thomas M. Hamilton For For Management 1.6 Elect Director John N. Molbeck, Jr. For For Management 1.7 Elect Director James E. Oesterreicher For For Management 1.8 Elect Director Robert A. Rosholt For For Management 1.9 Elect Director Christopher J. B. For For Management Williams 1.10 Elect Director Scott W. Wise For For Management 2 Ratify Auditors For For Management HEALTHCARE SERVICES GROUP, INC. Ticker: HCSG Security ID: 421906108 Meeting Date: MAY 19, 2009 Meeting Type: Annual Record Date: APR 3, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel P. McCartney For Withhold Management 1.2 Elect Director Joseph F. McCartney For Withhold Management 1.3 Elect Director Robert L. Frome For Withhold Management 1.4 Elect Director Thomas A. Cook For Withhold Management 1.5 Elect Director Robert J. Moss For For Management 1.6 Elect Director John M. Briggs For For Management 1.7 Elect Director Dino D. Ottaviano For For Management 2 Ratify Auditors For For Management HURON CONSULTING GROUP, INC. Ticker: HURN Security ID: 447462102 Meeting Date: JUN 2, 2009 Meeting Type: Annual Record Date: MAR 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director DuBose Ausley For For Management 1.2 Elect Director John S. Moody For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management ICF INTERNATIONAL, INC. Ticker: ICFI Security ID: 44925C103 Meeting Date: JUN 4, 2009 Meeting Type: Annual Record Date: APR 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard M. Feldt For For Management 1.2 Elect Director Joel R. Jacks For Withhold Management 1.3 Elect Director Sudhakar Kesavan For For Management 2 Ratify Auditors For For Management IDEXX LABORATORIES, INC. Ticker: IDXX Security ID: 45168D104 Meeting Date: MAY 6, 2009 Meeting Type: Annual Record Date: MAR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William T. End For For Management 1.2 Elect Director Barry C. Johnson For For Management 1.3 Elect Director Brian P. McKeon For For Management 2 Approve Omnibus Stock Plan For For Management 3 Amend Qualified Employee Stock Purchase For For Management Plan 4 Ratify Auditors For For Management 5 Other Business For Against Management IHS INC. Ticker: IHS Security ID: 451734107 Meeting Date: MAY 14, 2009 Meeting Type: Annual Record Date: MAR 13, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ruann F. Ernst For For Management 1.2 Elect Director Christoph v. Grolman For For Management 1.3 Elect Director Richard W. Roedel For For Management 2 Ratify Auditors For For Management INSULET CORP Ticker: PODD Security ID: 45784P101 Meeting Date: APR 30, 2009 Meeting Type: Annual Record Date: MAR 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ross Jaffe For Withhold Management 1.2 Elect Director Charles Liamos For Withhold Management 2 Ratify Auditors For For Management INTERMEC INC Ticker: IN Security ID: 458786100 Meeting Date: MAY 27, 2009 Meeting Type: Annual Record Date: MAR 30, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Patrick J. Byrne For For Management 2 Elect Director Eric J. Draut For For Management 3 Elect Director Gregory K. Hinckley For For Management 4 Elect Director Lydia H. Kennard For For Management 5 Elect Director Allen J. Lauer For For Management 6 Elect Director Stephen P. Reynolds For For Management 7 Elect Director Steven B. Sample For For Management 8 Elect Director Oren G. Shaffer For For Management 9 Elect Director Larry D. Yost For For Management 10 Ratify Auditors For For Management J. M. SMUCKER CO., THE Ticker: SJM Security ID: 832696405 Meeting Date: AUG 21, 2008 Meeting Type: Annual Record Date: JUN 23, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Vincent C. Byrd For For Management 1.2 Elect Director R. Douglas Cowan For For Management 1.3 Elect Director Elizabeth Valk Long For For Management 2 Ratify Auditors For For Management J. M. SMUCKER CO., THE Ticker: SJM Security ID: 832696405 Meeting Date: OCT 16, 2008 Meeting Type: Special Record Date: SEP 8, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with For For Management Acquisition 2 Amend Articles of Incorporation to For Against Management Change the Applicable Date for the Rights of Holders 3 Adjourn Meeting For For Management JACK IN THE BOX INC. Ticker: JACK Security ID: 466367109 Meeting Date: FEB 13, 2009 Meeting Type: Annual Record Date: DEC 19, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael E. Alpert For For Management 1.2 Elect Director David L. Goebel For For Management 1.3 Elect Director Anne B. Gust For Withhold Management 1.4 Elect Director Murray H. Hutchison For Withhold Management 1.5 Elect Director Linda A. Lang For For Management 1.6 Elect Director Michael W. Murphy For Withhold Management 1.7 Elect Director David M. Tehle For For Management 1.8 Elect Director Winifred M. Webb For For Management 2 Ratify Auditors For For Management KAYDON CORP. Ticker: KDN Security ID: 486587108 Meeting Date: MAY 21, 2009 Meeting Type: Annual Record Date: MAR 24, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark A. Alexander For Withhold Management 1.2 Elect Director David A. Brandon For Withhold Management 1.3 Elect Director Patrick P. Coyne For For Management 1.4 Elect Director William K. Gerber For For Management 1.5 Elect Director Timothy J. O'Donovan For For Management 1.6 Elect Director James O'Leary For For Management 1.7 Elect Director Thomas C. Sullivan For Withhold Management 2 Ratify Auditors For For Management KENDLE INTERNATIONAL, INC. Ticker: KNDL Security ID: 48880L107 Meeting Date: MAY 14, 2009 Meeting Type: Annual Record Date: MAR 24, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Candace Kendle For For Management 1.2 Elect Director Christopher C. Bergen For For Management 1.3 Elect Director Robert R. Buck For For Management 1.4 Elect Director G. Steven Geis For For Management 1.5 Elect Director Donald C. Harrison For For Management 1.6 Elect Director Timothy E. Johnson For For Management 1.7 Elect Director Timothy M. Mooney For For Management 1.8 Elect Director Frederick A. Russ For For Management 2 Ratify Auditors For For Management 3 Permit Board to Amend Bylaws Without For For Management Shareholder Consent KNIGHT TRANSPORTATION, INC. Ticker: KNX Security ID: 499064103 Meeting Date: MAY 21, 2009 Meeting Type: Annual Record Date: MAR 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gary J. Knight For For Management 1.2 Elect Director G.D. Madden For For Management 1.3 Elect Director Kathryn L. Munro For For Management 2 Approve Qualified Employee Stock For For Management Purchase Plan 3 Amend Omnibus Stock Plan For For Management 4 Approve Stock Option Exchange Program For Against Management 5 Ratify Auditors For For Management MARSHALL & ILSLEY CORPORATION Ticker: MI Security ID: 571837103 Meeting Date: APR 28, 2009 Meeting Type: Annual Record Date: MAR 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Andrew N. Baur For For Management 1.2 Elect Director Jon F. Chait For For Management 1.3 Elect Director John W. Daniels, Jr. For Withhold Management 1.4 Elect Director Mark F. Furlong For For Management 1.5 Elect Director Ted D. Kellner For For Management 1.6 Elect Director Dennis J. Kuester For For Management 1.7 Elect Director David J. Lubar For For Management 1.8 Elect Director Katharine C. Lyall For For Management 1.9 Elect Director John A. Mellowes For For Management 1.10 Elect Director San W. Orr, Jr. For For Management 1.11 Elect Director Robert J. O'Toole For For Management 1.12 Elect Director Peter M. Platten, III For For Management 1.13 Elect Director John S. Shiely For For Management 1.14 Elect Director George E. Wardeberg For For Management 1.15 Elect Director James B. Wigdale For For Management 2 Approve Qualified Employee Stock For For Management Purchase Plan 3 Approve Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 6 Require a Majority Vote for the Against For Shareholder Election of Directors MATTHEWS INTERNATIONAL CORP. Ticker: MATW Security ID: 577128101 Meeting Date: FEB 19, 2009 Meeting Type: Annual Record Date: DEC 31, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William J. Stallkamp For For Management 1.2 Elect Director Joseph C. Bartolacci For For Management 1.3 Elect Director Katherine E. Dietze For For Management 1.4 Elect Director Glenn R. Mahone For Withhold Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management MEDASSETS, INC Ticker: MDAS Security ID: 584045108 Meeting Date: MAY 28, 2009 Meeting Type: Annual Record Date: APR 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Rand A. Ballard For For Management 1.2 Elect Director C.A. Lance Piccolo For For Management 1.3 Elect Director Bruce F. Wesson For For Management 2 Ratify Auditors For For Management MERIDIAN BIOSCIENCE, INC. Ticker: VIVO Security ID: 589584101 Meeting Date: JAN 22, 2009 Meeting Type: Annual Record Date: NOV 24, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director James A. Buzard For For Management 2 Elect Director John A. Kraeutler For Against Management 3 Elect Director Gary P. Kreider For Against Management 4 Elect Director William J. Motto For Against Management 5 Elect Director David C. Phillips For For Management 6 Elect Director Robert J. Ready For For Management 7 Ratify Auditors For For Management MICROS SYSTEMS, INC. Ticker: MCRS Security ID: 594901100 Meeting Date: NOV 21, 2008 Meeting Type: Annual Record Date: OCT 6, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Louis M. Brown, Jr. For For Management 1.2 Elect Director B. Gary Dando For For Management 1.3 Elect Director A.L. Giannopoulos For For Management 1.4 Elect Director F. Suzanne Jenniches For For Management 1.5 Elect Director John G. Puente For For Management 1.6 Elect Director Dwight S. Taylor For For Management 2 Ratify Auditors For For Management 3 Amend Stock Option Plan For For Management 4 Other Business For Against Management MICRUS ENDOVASCULAR CORPORATION Ticker: MEND Security ID: 59518V102 Meeting Date: SEP 16, 2008 Meeting Type: Annual Record Date: JUL 24, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director L. Nelson Hopkins For Withhold Management 1.2 Elect Director Francis J. Shammo For For Management 2 Ratify Auditors For For Management MIDDLEBY CORP., THE Ticker: MIDD Security ID: 596278101 Meeting Date: MAY 7, 2009 Meeting Type: Annual Record Date: MAR 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Selim A. Bassoul For Withhold Management 1.2 Elect Director Robert B. Lamb For For Management 1.3 Elect Director Ryan Levenson For For Management 1.4 Elect Director John R. Miller III For For Management 1.5 Elect Director Gordon O'Brien For For Management 1.6 Elect Director Philip G. Putnam For For Management 1.7 Elect Director Sabin C. Streeter For For Management 1.8 Elect Director Robert L. Yohe For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Amend Omnibus Stock Plan For For Management MOBILE MINI, INC. Ticker: MINI Security ID: 60740F105 Meeting Date: JUN 24, 2009 Meeting Type: Annual Record Date: APR 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen A Mcconnell For For Management 1.2 Elect Director Jeffrey S. Goble For For Management 1.3 Elect Director Michael E. Donovan For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management MONRO MUFFLER BRAKE, INC. Ticker: MNRO Security ID: 610236101 Meeting Date: AUG 12, 2008 Meeting Type: Annual Record Date: JUN 24, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard A. Berenson For For Management 1.2 Elect Director Donald Glickman For For Management 1.3 Elect Director Lionel B. Spiro For For Management 1.4 Elect Director Elizabeth A. Wolszon For For Management 2 Ratify Auditors For For Management MORNINGSTAR, INC. Ticker: MORN Security ID: 617700109 Meeting Date: MAY 19, 2009 Meeting Type: Annual Record Date: MAR 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Joe Mansueto For For Management 2 Elect Director Don Phillips For For Management 3 Elect Director Cheryl Francis For For Management 4 Elect Director Steve Kaplan For For Management 5 Elect Director Bill Lyons For For Management 6 Elect Director Jack Noonan For For Management 7 Elect Director Frank Ptak For For Management 8 Elect Director Paul Sturm For For Management 9 Approve Executive Incentive Bonus Plan For For Management 10 Ratify Auditors For For Management MSC INDUSTRIAL DIRECT CO., INC. Ticker: MSM Security ID: 553530106 Meeting Date: JAN 7, 2009 Meeting Type: Annual Record Date: NOV 19, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mitchell Jacobson For For Management 1.2 Elect Director David Sandler For For Management 1.3 Elect Director Roger Fradin For Withhold Management 1.4 Elect Director Denis Kelly For Withhold Management 1.5 Elect Director Philip Peller For Withhold Management 1.6 Elect Director Louise Goeser For For Management 1.7 Elect Director Charles Boehlke For For Management 2 Amend Qualified Employee Stock Purchase For For Management Plan 3 Ratify Auditors For For Management MWI VETERINARY SUPPLY, INC. Ticker: MWIV Security ID: 55402X105 Meeting Date: FEB 11, 2009 Meeting Type: Annual Record Date: DEC 15, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Keith E. Alessi For For Management 1.2 Elect Director Bruce C. Bruckmann For For Management 1.3 Elect Director James F. Cleary, Jr. For For Management 1.4 Elect Director John F. Mcnamara For For Management 1.5 Elect Director A. Craig Olson For For Management 1.6 Elect Director Robert N. Rebholtz, Jr. For For Management 1.7 Elect Director William J. Robison For For Management 2 Ratify Auditors For For Management NAVIGANT CONSULTING INC. Ticker: NCI Security ID: 63935N107 Meeting Date: MAY 6, 2009 Meeting Type: Annual Record Date: MAR 13, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas A. Gildehaus For For Management 1.2 Elect Director Peter B. Pond For For Management 2 Ratify Auditors For For Management NUVASIVE, INC. Ticker: NUVA Security ID: 670704105 Meeting Date: MAY 21, 2009 Meeting Type: Annual Record Date: MAR 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Peter C. Farrell, Ph.D. For For Management 1.2 Elect Director Lesley H. Howe For For Management 1.3 Elect Director Eileen M. More For For Management 2 Ratify Auditors For For Management O'REILLY AUTOMOTIVE, INC. Ticker: ORLY Security ID: 686091109 Meeting Date: MAY 5, 2009 Meeting Type: Annual Record Date: FEB 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charles H. O'Reilly, Jr For Withhold Management 1.2 Elect Director John Murphy For For Management 1.3 Elect Director Ronald Rashkow For For Management 2 Ratify Auditors For For Management 3 Approve Nonqualified Employee Stock For For Management Purchase Plan 4 Approve Omnibus Stock Plan For Against Management ORION ENERGY SYSTEMS, INC. Ticker: OESX Security ID: 686275108 Meeting Date: SEP 10, 2008 Meeting Type: Annual Record Date: JUL 25, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas A. Quadracci For For Management 1.2 Elect Director Michael J. Potts For For Management 1.3 Elect Director Russell M. Flaum For For Management PANERA BREAD COMPANY Ticker: PNRA Security ID: 69840W108 Meeting Date: MAY 21, 2009 Meeting Type: Annual Record Date: MAR 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Domenic Colasacco For For Management 1.2 Elect Director W. Austin Ligon For For Management 2 Ratify Auditors For For Management PAREXEL INTERNATIONAL CORP. Ticker: PRXL Security ID: 699462107 Meeting Date: DEC 11, 2008 Meeting Type: Annual Record Date: OCT 17, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Patrick J. Fortune For For Management 1.2 Elect Director Ellen M. Zane For For Management 2 Ratify Auditors For For Management PLEXUS CORP. Ticker: PLXS Security ID: 729132100 Meeting Date: FEB 4, 2009 Meeting Type: Annual Record Date: DEC 1, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ralf R. Boer For Withhold Management 1.2 Elect Director Stephen P. Cortinovis For Withhold Management 1.3 Elect Director David J. Drury For Withhold Management 1.4 Elect Director Dean A. Foate For Withhold Management 1.5 Elect Director Peter Kelly For Withhold Management 1.6 Elect Director John L. Nussbaum For Withhold Management 1.7 Elect Director Michael V. Schrock For Withhold Management 1.8 Elect Director Dr. Charles M. Strother For Withhold Management 1.9 Elect Director Mary A. Winston For Withhold Management 2 Ratify Auditors For For Management POWELL INDUSTRIES, INC. Ticker: POWL Security ID: 739128106 Meeting Date: FEB 27, 2009 Meeting Type: Annual Record Date: JAN 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James F. Clark For For Management 1.2 Elect Director Stephen W. Seale, Jr. For For Management 1.3 Elect Director Robert C. Tranchon For For Management QUALITY SYSTEMS, INC. Ticker: QSII Security ID: 747582104 Meeting Date: SEP 4, 2008 Meeting Type: Proxy Contest Record Date: JUL 18, 2008 # Proposal Mgt Rec Vote Cast Sponsor Management Proxy (White Card) 1.1 Elect Director George Bristol For For Management 1.2 Elect Director Patrick Cline For For Management 1.3 Elect Director Philip N. Kaplan For For Management 1.4 Elect Director Vincent J. Love For For Management 1.5 Elect Director Russell Pflueger For For Management 1.6 Elect Director Steven T. Plochocki For For Management 1.7 Elect Director Sheldon Razin For For Management 1.8 Elect Director Robert L. Smith For For Management 2 Ratify Auditors For For Management 3 Amend Bylaws to Replace Definition of Against For Shareholder Independent Director # Proposal Diss Rec Vote Cast Sponsor Dissident Proxy (Blue Card) 1.1 Elect Director Ahmed Hussein For None Shareholder 1.2 Elect Director Murray Brennan For None Shareholder 1.3 Elect Director Ibrahim Fawzy For None Shareholder 1.4 Elect Director Thomas R. DiBenedetto For None Shareholder 1.5 Elect Director Joseph D. Stilwell For None Shareholder 1.6 Elect Director Edwin Hoffman For None Shareholder 2 Ratify Auditors For None Management 3 Amend Bylaws to Replace Definition of For None Shareholder Independent Director REGAL-BELOIT CORP. Ticker: RBC Security ID: 758750103 Meeting Date: APR 27, 2009 Meeting Type: Annual Record Date: MAR 4, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director G. Frederick Kasten, Jr. For For Management 1.2 Elect Director Henry W. Knueppel For For Management 1.3 Elect Director Dean A. Foate For For Management 2 Ratify Auditors For For Management ROBBINS & MYERS, INC. Ticker: RBN Security ID: 770196103 Meeting Date: JAN 7, 2009 Meeting Type: Annual Record Date: NOV 19, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Andrew G. Lampereur For For Management 1.2 Elect Director Thomas P. Loftis For For Management 1.3 Elect Director Dale L. Medford For For Management 1.4 Elect Director Albert J. Neupaver For For Management 2 Ratify Auditors For For Management ROFIN-SINAR TECHNOLOGIES, INC. Ticker: RSTI Security ID: 775043102 Meeting Date: MAR 18, 2009 Meeting Type: Annual Record Date: JAN 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gunther Braun For For Management 1.2 Elect Director Ralph E. Reins For For Management 2 Ratify Auditors For For Management SCANSOURCE, INC. Ticker: SCSC Security ID: 806037107 Meeting Date: DEC 4, 2008 Meeting Type: Annual Record Date: OCT 15, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael L. Baur For Withhold Management 1.2 Elect Director Steven R. Fischer For For Management 1.3 Elect Director James G. Foody For For Management 1.4 Elect Director Michael J. Grainger For For Management 1.5 Elect Director John P. Reilly For For Management 2 Ratify Auditors For For Management SENSIENT TECHNOLOGIES CORP. Ticker: SXT Security ID: 81725T100 Meeting Date: APR 23, 2009 Meeting Type: Annual Record Date: FEB 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Hank Brown For For Management 1.2 Elect Director Fergus M. Clydesdale For Withhold Management 1.3 Elect Director James A. D. Croft For Withhold Management 1.4 Elect Director William V. Hickey For For Management 1.5 Elect Director Kenneth P. Manning For For Management 1.6 Elect Director Peter M. Salmon For For Management 1.7 Elect Director Elaine R. Wedral For For Management 1.8 Elect Director Essie Whitelaw For Withhold Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management SMART BALANCE INC Ticker: SMBL Security ID: 83169Y108 Meeting Date: MAY 20, 2009 Meeting Type: Annual Record Date: APR 1, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Gillespie For For Management 1.2 Elect Director Robert F. McCarthy For Withhold Management 1.3 Elect Director Michael R. O'Brien For For Management 2 Ratify Auditors For For Management SOLERA HOLDINGS, INC. Ticker: SLH Security ID: 83421A104 Meeting Date: NOV 12, 2008 Meeting Type: Annual Record Date: OCT 1, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Tony Aquila For For Management 1.2 Elect Director Philip A. Canfield For For Management 1.3 Elect Director Arthur F. Kingsbury For For Management 1.4 Elect Director Jerrell W. Shelton For For Management 1.5 Elect Director Stuart J. Yarbrough For For Management 2 Approve Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management SOMANETICS CORPORATION Ticker: SMTS Security ID: 834445405 Meeting Date: APR 23, 2009 Meeting Type: Annual Record Date: FEB 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel S. Follis For For Management SPSS INC. Ticker: SPSS Security ID: 78462K102 Meeting Date: APR 30, 2009 Meeting Type: Annual Record Date: MAR 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jack Noonan For Withhold Management 1.2 Elect Director Michael D. Blair For Withhold Management 1.3 Elect Director Patricia B. Morrison For Withhold Management 2 Ratify Auditors For For Management ST. MARY LAND & EXPLORATION CO. Ticker: SM Security ID: 792228108 Meeting Date: MAY 20, 2009 Meeting Type: Annual Record Date: MAR 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Barbara M. Baumann For Withhold Management 1.2 Elect Director Anthony J. Best For For Management 1.3 Elect Director Larry W. Bickle For For Management 1.4 Elect Director William J. Gardiner For For Management 1.5 Elect Director Julio M. Quintana For For Management 1.6 Elect Director John M. Seidl For For Management 1.7 Elect Director William D. Sullivan For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management STERICYCLE, INC. Ticker: SRCL Security ID: 858912108 Meeting Date: MAY 28, 2009 Meeting Type: Annual Record Date: APR 1, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark C. Miller For For Management 1.2 Elect Director Jack W. Schuler For For Management 1.3 Elect Director Thomas D. Brown For For Management 1.4 Elect Director Rod F. Dammeyer For For Management 1.5 Elect Director William K. Hall For For Management 1.6 Elect Director Jonathan T. Lord, M.D. For For Management 1.7 Elect Director John Patience For For Management 1.8 Elect Director Ronald G. Spaeth For For Management 2 Ratify Auditors For For Management SUN HYDRAULICS CORP. Ticker: SNHY Security ID: 866942105 Meeting Date: JUN 8, 2009 Meeting Type: Annual Record Date: APR 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Allen J. Carlson For For Management 1.2 Elect Director John Kahler For For Management 1.3 Elect Director Wolfgang H. Dangel For For Management 2 Ratify Auditors For For Management TCF FINANCIAL CORP. Ticker: TCB Security ID: 872275102 Meeting Date: APR 29, 2009 Meeting Type: Annual Record Date: MAR 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William F. Bieber For For Management 1.2 Elect Director Theodore J. Bigos For For Management 1.3 Elect Director William A. Cooper For For Management 1.4 Elect Director Thomas A. Cusick For For Management 1.5 Elect Director Gregory J. Pulles For For Management 1.6 Elect Director Gerald A. Schwalbach For For Management 1.7 Elect Director Douglas A. Scovanner For For Management 1.8 Elect Director Barry N. Winslow For For Management 2 Amend Executive Incentive Bonus Plan For Against Management 3 Amend Omnibus Stock Plan For For Management 4 Amend Omnibus Stock Plan For Against Management 5 Advisory Vote on Executive Compensation For Against Management 6 Ratify Auditors For For Management TECHNE CORP. Ticker: TECH Security ID: 878377100 Meeting Date: OCT 23, 2008 Meeting Type: Annual Record Date: SEP 12, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas E. Oland For For Management 1.2 Elect Director Roger C. Lucas For For Management 1.3 Elect Director Howard V. O'Connell For For Management 1.4 Elect Director G. Arthur Herbert For For Management 1.5 Elect Director R.C. Steer For For Management 1.6 Elect Director Robert V. Baumgartner For For Management 1.7 Elect Director C.A. Dinarello For For Management 1.8 Elect Director K.A. Holbrook For For Management 2 Fix Number of Directors For For Management TEXAS ROADHOUSE, INC. Ticker: TXRH Security ID: 882681109 Meeting Date: MAY 21, 2009 Meeting Type: Annual Record Date: MAR 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Martin T. Hart For For Management 1.2 Elect Director W. Kent Taylor For For Management 2 Ratify Auditors For For Management TRANS1 INC Ticker: TSON Security ID: 89385X105 Meeting Date: JUN 3, 2009 Meeting Type: Annual Record Date: APR 24, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael Carusi For For Management 1.2 Elect Director Jonathan Osgood For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management TUPPERWARE BRANDS CORP. Ticker: TUP Security ID: 899896104 Meeting Date: MAY 13, 2009 Meeting Type: Annual Record Date: MAR 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Kriss Cloninger III For For Management 2 Elect Director Joe R. Lee For For Management 3 Elect Director Bob Marbut For For Management 4 Elect Director David R. Parker For For Management 5 Elect Director J. Patrick Spainhour For For Management 6 Ratify Auditors For For Management 7 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation VCA ANTECH, INC. Ticker: WOOF Security ID: 918194101 Meeting Date: JUN 1, 2009 Meeting Type: Annual Record Date: APR 3, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John M. Baumer For Withhold Management 1.2 Elect Director Frank Reddick For Withhold Management 2 Ratify Auditors For For Management VNUS MEDICAL TECHNOLOGIES, INC. Ticker: VNUS Security ID: 928566108 Meeting Date: MAY 20, 2009 Meeting Type: Annual Record Date: APR 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lori M. Robson For For Management 1.2 Elect Director Gregory T. Schiffman For For Management 2 Ratify Auditors For For Management WADDELL & REED FINANCIAL, INC. Ticker: WDR Security ID: 930059100 Meeting Date: APR 8, 2009 Meeting Type: Annual Record Date: FEB 11, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dennis E. Logue For For Management 1.2 Elect Director Ronald C. Reimer For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation WD-40 COMPANY Ticker: WDFC Security ID: 929236107 Meeting Date: DEC 9, 2008 Meeting Type: Annual Record Date: OCT 17, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director J.C. Adams Jr. For For Management 1.2 Elect Director G.H. Bateman For For Management 1.3 Elect Director P.D. Bewley For For Management 1.4 Elect Director R.A. Collato For For Management 1.5 Elect Director M.L. Crivello For For Management 1.6 Elect Director L.A. Lang For For Management 1.7 Elect Director G.O. Ridge For For Management 1.8 Elect Director N.E. Schmale For For Management 2 Approve Amendment to Bylaws to Reduce For For Management the Minimum Number of Directors from Nine to Seven and Fix Authorized Number of Directors at Eight 3 Approve Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management WILLIS GROUP HOLDINGS LTD Ticker: WSH Security ID: G96655108 Meeting Date: APR 22, 2009 Meeting Type: Annual Record Date: FEB 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect William W. Bradley as Director For For Management 1.2 Elect Joseph A. Califano as Director For For Management 1.3 Elect Anna C. Catalano as Director For For Management 1.4 Elect Sir Roy Gardner as Director For For Management 1.5 Elect Sir Jeremy Hanley as Director For For Management 1.6 Elect Robyn S. Kravit as Director For For Management 1.7 Elect Jeffrey B. Lane as Director For For Management 1.8 Elect Wendy E. Lane as Director For For Management 1.9 Elect James F. McCann as Director For For Management 1.10 Elect Joseph J. Plumeri as Director For For Management 1.11 Elect Douglas B. Roberts as Director For For Management 2 Approve Deloitte LLP as Auditors and For For Management Authorize Board to Fix Their Remuneration WRIGHT EXPRESS CORPORATION Ticker: WXS Security ID: 98233Q105 Meeting Date: MAY 15, 2009 Meeting Type: Annual Record Date: APR 3, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director George L. McTavish For For Management 1.2 Elect Director Jack VanWoerkom For For Management 1.3 Elect Director Regina O. Sommer For For Management 2 Ratify Auditors For For Management WRIGHT MEDICAL GROUP Ticker: WMGI Security ID: 98235T107 Meeting Date: MAY 13, 2009 Meeting Type: Annual Record Date: MAR 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gary D. Blackford For For Management 1.2 Elect Director Martin J. Emerson For For Management 1.3 Elect Director Lawrence W. Hamilton For For Management 1.4 Elect Director Gary D. Henley For For Management 1.5 Elect Director John L. Miclot For For Management 1.6 Elect Director Amy S. Paul For For Management 1.7 Elect Director Robert J. Quillinan For For Management 1.8 Elect Director David D. Stevens For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For For Management Any ballot marked 'Abstain' is considered to have been voted. Ballots marked 'Abstain' are considered to have been voted against management's recommendation, regardless of whether the recommendation is 'For' or 'Against,' except where management has made no recommendation or has recommended that shareholders 'Abstain.' Where management has recommended that shareholders 'Abstain' from voting on a ballot item: 1) a ballot market 'Abstain' is considered to have been voted for management's recommendation to 'Abstain' and 2) a ballot voted 'For" or 'Against' is considered to have been voted against management's recommendation to 'Abstain.' Where management has made no recommendation on a ballot item, the abbreviation "N/A" is used to denote that there is no applicable recommendation compared to which a vote may be 'For' or 'Against' the recommendation of management. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas Limited Edition, Inc. By (Signature and Title) /s/ David O. Nicholas David O. Nicholas, Principal Executive Officer Date 08/28/2009
